* This action was an affidavit of illegality of execution issued on a judgment recovered by J. E. Pace against O. T. De G. Bertola. There was an.order that judgment be entered that the execution is legal and the affidavit of illegality be set aside, and that judgment be entered in favor of the plaintiff in execution and against the defendant in execution and John C. Krulder and Rudolph Franck, the sureties on the bond filed with, the affidavit of illegality, from which the defendant in execution and the sureties take writ of error. Writ of error dismissed because the court finds that there is no final judgment shown by the record from which writ of error lies.
Decision Per Curiam.